Citation Nr: 0514551	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
wrist sprain (non-dominant), effective June 6, 2001, and an 
initial evaluation in excess of 10 percent, effective March 
7, 2003.  

2.  Entitlement to an initial compensable evaluation for acid 
reflux disease.

3.  Entitlement to an initial compensable evaluation for 
allergic rhinitis with headaches.

4.  Entitlement to an initial compensable evaluation for 
right shin splints and stress fractures.  

5.  Entitlement to an initial compensable evaluation for left 
shin splints and stress fractures.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
February 2000.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which granted service connection for left wrist 
sprain (non-dominant), acid reflux disease, allergic 
rhinitis, right shin splints and stress fractures and left 
shin splints and stress fractures.  The evaluations were each 
non-compensable, effective June 6, 2001.  The rating decision 
denied service connection for three other conditions.  

During the pendency of the examination, a January 2004 rating 
decision assigned a 10 percent evaluation for the veteran's 
left wrist strain, effective March 7, 2003.

The veteran's substantive appeal identified only the issues 
listed on the title page of this decision.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the sole issues before the 
Board on appeal are entitlement to an initial compensable 
evaluation for left wrist sprain (non-dominant), effective 
June 6, 2001, and an initial evaluation in excess of 10 
percent, effective March 7, 2003; entitlement to an initial 
compensable evaluation for acid reflux disease; entitlement 
to an initial compensable evaluation for allergic rhinitis 
with headaches; entitlement to an initial compensable 
evaluation for right shin splints and stress fractures; and 
entitlement to an initial compensable evaluation for left 
shin splints and stress fractures.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
left wrist disability has been manifested by pain and 
weakness since June 2001; it has not been productive of 
ankylosis at any time since that date.

3.  The competent medical evidence indicates that the 
veteran's acid reflux disease is manifested by episodic 
dysphagia and regurgitation, partially relieved by 
medication; it has not been manifested by persistent 
recurrent dysphagia, pyrosis, regurgitation, or substernal or 
arm or shoulder pain that is productive of considerable 
impairment of health.

4.  The competent medical evidence indicates that the 
veteran's allergic rhinitis is productive of seasonal 
symptoms, to include episodic headaches, but it is not 
manifested by polyps or greater than 50 percent obstruction 
of the nasal passages on both sides or complete obstruction 
on one side.  

5.  The competent medical evidence indicates that the 
veteran's right shin splints and stress fractures do not 
result in any functional limitation, to include limitation of  
motion of either knee or ankle.

6.  The competent medical evidence indicates that the 
veteran's left shin splints and stress fractures do not 
result in any functional limitation, to include limitation of  
motion of either knee or ankle.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent, but no more than 
10 percent, for a left wrist sprain have been met, effective 
June 6, 2001.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5214, 5215 (2004).

2.  The criteria for an initial 10 percent rating, but no 
more than 10 percent, for acid reflux disease have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114 Diagnostic Code 7346 
(2004).

3.  The criteria for an initial compensable evaluation for 
allergic rhinitis with headaches have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97 Diagnostic Code 6522 
(2004).

4.  The criteria for an initial compensable evaluation for 
right shin splints and stress fractures have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5023- 5260, 5261 (2004).

5.  The criteria for an initial compensable evaluation for 
left shin splints and stress fractures have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5023-5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed her claims after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is potentially required with regard to each of 
the claims.

The Board observes that a recent opinion by VA General 
Counsel clarifies VA's duty to provide a claimant notice of 
the information and evidence necessary to substantiate a 
claim for an issue raised in a notice of disagreement.  The 
General Counsel held that if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, VA is required by section 7105(d) to 
take proper action and issue a statement of the case if the 
disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue. VAOPGCPREC 
8-2003.  Congress has made it clear that the Board is bound 
in its decisions by the opinions of the chief legal officer 
of the Department.  38 U.S.C.A. § 7104(c).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  In this case, VA provided 
the veteran adequate section 5103(a) notice regarding her 
service connection claims in August 2002, prior to the rating 
decision on appeal.  As a result, VCAA notice with respect to 
the increased evaluation claims is not required.  After the 
notice was provided, the claimant was provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  In its VCAA notice and Statement of the Case, the RO 
informed the veteran of the evidence already of record and 
requested that she inform VA of any additional information or 
evidence that she wanted VA to obtain.  In a letter informing 
her that her appeal had been certified to the Board, the RO 
informed her that she could submit additional evidence 
concerning her appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran and asked her to identify all medical providers who 
treated her for the disabilities at issue.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran was provided a general medical examination in May 
2002, which evaluated the disabilities at issue, and an 
orthopedic examination in August 2003, which included an 
evaluation of the veteran's left wrist disability and 
bilateral shin splints.  These evaluations were adequate for 
rating purposes.  There are also relevant out-patient clinic 
records on file.  The Board finds that there is no duty to 
provide an examination or opinion with regard to the claims 
for the assignment of higher initial ratings on appeal.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran maintains, in substance, that the current 
evaluation assigned for the claimed disabilities do not 
adequately reflect the severity of those disabilities.  The 
Board notes that the veteran failed to report for scheduled 
VA hearings in June and September 2003, during which the 
veteran would have had the opportunity to provide details 
about the symptoms of her service-connected disabilities, and 
describe her treatment.  The RO provided the veteran notice 
of each hearing to her current address, and there is no 
indication that the veteran did not receive such notice, such 
as returned mail.  The Board points out that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of a May 2002 VA examination provides that the 
examiner reviewed the veteran's medical records.  She was 
right-handed by history.  The veteran reported stress 
fractures of the femur and tibia, but was unsure of their 
location.  She complained of continuing episodes of mainly 
stuffy nose and rhinorrhea, frontal headaches with changed 
taste, and occasional cough, occurring twice a year and 
treated with antibiotic outpatient therapy.  She noted that 
her acid reflux disease was treated and controlled but not 
entirely resolved with Ranitidine.  She was uncertain of the 
dose.  The veteran also complained of left wrist pain and 
weakness with episodic pain in the joint.  

On physical examination, the veteran's nose, sinuses, mouth 
and throat were non-tender to percussion.  The nares were 
clear, there was 3+ boggy edema with scant discharge, and the 
pharynx was benign.  The uvula and tongue were midline.  
Dentition was adequate for nutrition and there was no 
halitosis of any sort.  The veteran's abdomen had normal 
architecture.  Auscultation was without bruit.  Palpation and 
percussion did not demonstrate any organomegaly.  The liver 
was just palpable below the right costal margin, smooth and 
non-tender.  The spleen was in the mid-axillary line, non-
tender and without masses.  

The veteran's hands [wrists] had bilateral extension to 70 
degrees, flexion to 90 degrees, radial deviation to 20 
degrees, and ulnar deviation to 55 degrees.  The range of 
motion was active, passive and against resistance.  The 
veteran's hips had bilateral flexion to 120 degrees, 
abduction to 45 degrees, adduction to 30 degrees, internal 
rotation to 40 degrees and external rotation to 45 degrees.  
The range of motion was active, passive and weight-bearing.  
The veteran's knees had bilateral flexion to 130 degrees, and 
extension to zero.  Ankle dorsiflexion was to 20 degrees on 
the right with crepitance in the Achilles tendon, and to 20 
degrees on the left.  Plantar flexion was to 45 degrees 
bilaterally.  Inversion was to 20 degrees bilaterally, and 
eversion was absent on the right and to 10 degrees on the 
left.  

Radiographic examination of the veteran's sinuses resulted in 
an impression of normal sinuses.  A history provided by the 
radiographic report notes that the veteran's headaches were 
episodic, mainly seasonally, and episodically/irregularly in-
between.  Treatment consisted of prescription or over-the-
counter non-steroidal anti-inflammatory drugs (NSAIDs), if 
Acetaminophen failed.  

The final pertinent diagnoses were history of foot drop on 
the right, secondary to shin splints, secondary to anterior 
compartment syndrome/fasciits, normal examination; left 
wrist, weak and painful with normal examination (wrist 
strain); upper GI confirmed acid reflux; and seasonal 
allergic rhinitis.  

An August 2002 addendum to a neurological examination 
worksheet provides that the veteran had seasonal headaches 
secondary to upper respiratory allergies, and vasomotor and 
allergic rhinitis.  The veteran's VA treatment records show 
that she was seen on an outpatient basis in November 2002 and 
was assessed with allergic rhinitis at that time.  

The report of an August 2003 VA examination of the veteran's 
left ankle tendonitis and right ankle calcaneal bursitis, 
notes that the veteran's claims file was not available for 
review.  Review of this examination report reveals that 
subjective and objective findings were observed and recorded, 
and thus the findings in the report are complete and adequate 
for purposes of rating the veteran's left wrist disability 
and right and left shin splints with stress fractures for the 
period of time in question (from June 6, 2001).  

On physical examination, the veteran's knees had normal range 
of motion.  Left ankle dorsiflexion was from zero to 20 
degrees, and palmar flexion was from zero to 25 degrees at 
which point it was painful.  Right ankle dorsiflexion and 
palmar flexion were painful at 15 degrees.  The diagnoses 
were right calcaneal bursitis from MRI of April 2002, and 
left ankle tendonitis.  There was no indication of any 
functional limitation due to shin splints of either lower 
extremity.

Additional VA treatment records include an out-patient clinic 
recorded in July 2003.  At that time the veteran was assessed 
with allergic rhinitis, controlled with Claritin; anemia, 
stable on iron supplements, GERD, relieved with Aciphex; and 
diastasis recti, symptomatic.  In March 2003, the veteran was 
assessed with anemia, has heavy periods, low MCV, will 
recheck CBC and iron studies; and GERD, add Rabeprazole and 
try to elevate head of the bed.  A treatment noted dated 
March 7, 2003, provides that the veteran complained of more 
pain in the wrist than usual.  She rated it a 5 on a scale of 
zero to 10.  She also wanted a different acid reflux 
medication, as her current was non-effective.  




Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The Board notes that when the veteran initiated her appeal of 
the issues on appeal, she was appealing the original 
assignment of disability evaluations following awards of 
service connection.  Thus, the severity of each disability is 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119(1999).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2004).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Entitlement to an Initial Compensable Evaluation for Left 
Wrist Sprain (Non-dominant), Effective June 6, 2001, and an 
Initial Evaluation in excess of 10 Percent, Effective March 
7, 2003.

The veteran's left wrist sprain is evaluated under Diagnostic 
Code 5215, which provides a 10 percent evaluation for 
dorsiflexion of the minor or major wrist of less than 15 
degrees, or palmar flexion of the major or minor wrist 
limited in line with the forearm.  Diagnostic Code 5215.

In addition, favorable ankylosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion is evaluated as 20 percent 
disabling.  Diagnostic Code 5214.

Normal forearm range of motion is from zero degrees to 80 
degrees and forearm supination is from zero degrees to 85 
degrees.  38 C.F.R. § 4.71, Plate I (2004).  

Based on a thorough review of the record, the Board finds 
that the evidence supports a 10 percent initial evaluation 
for left wrist sprain, from June 6, 2001.  However, the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent.  

In so finding, the Board observes that the veteran complained 
of pain and weakness during the May 2002 VA examination, 
before the March 2003 outpatient appointment on which the RO 
based the veteran's 10 percent evaluation.  The pertinent 
diagnosis noted that her left wrist was weak and painful.  
The report also indicates that her flexion and ulnar 
deviation were actually greater than normal at that time.  
See 38 C.F.R. § 4.71, Plate 1.  

Diagnostic Code 5215 does not provide an evaluation higher 
than 10 percent.  The Board finds that the competent medical 
evidence fails to warrant an evaluation in excess of 10 
percent under any other potentially applicable Diagnostic 
Codes.  The relevant clinical evidence clearly demonstrates 
motion of the wrist; there is no medical evidence of 
ankylosis of the left wrist.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  The Board is aware of the veteran's 
own assertions that her symptoms warrant an evaluation in 
excess of 10 percent.  However, as a layperson, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as the severity of a disability based on 
objective, medical findings.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As a result, her own assertions do not 
constitute competent medical evidence that her left wrist 
strain warrants an initial evaluation in excess of 10 
percent.

As noted above, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2004).  
However, consideration of 38 C.F.R. §§ 4.40 and 4.45 is 
unnecessary where, as in this case with regard to the 
veteran's left wrist disability, a claimant is in receipt of 
the maximum rating for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

In sum, the competent medical evidence shows that the 
veteran's left wrist disability has been manifested by pain 
and weakness since June 2001, but it has not been productive 
of ankylosis at any time since that date.  Accordingly, the 
evidence supports a 10 percent initial evaluation for left 
wrist sprain, from June 6, 2001.  However, the preponderance 
of the evidence is against an initial evaluation in excess of 
10 percent at any time during the rating period.  

Entitlement to an Initial Compensable Evaluation for Acid 
Reflux Disease.

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  The veteran's service-connected 
acid reflux disease has been evaluated by analogy under 
Diagnostic Code 7346, hiatal hernia.  

The Board further notes that, effective July 2, 2001, the 
provisions of 38 C.F.R. § 4.112, relating to how to evaluate 
weight loss, were revised.  See 66 Fed. Reg. 29,486-29,489 
(2001).  The prior version of 38 C.F.R. § 4.112 essentially 
judged weight loss on a subjective basis whereas the amended 
version established a specific formula of a 20 percent loss 
of the baseline weight to indicate a significant weight loss 
and a 10-20 percent loss to indicate a minor weight loss.  
The amended version further required a measured period of 
three months for the weight loss.  Finally, the baseline 
weight was defined as the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 
(2004).

The July 2001 changes did not alter the diagnostic criteria 
used to evaluate the veteran's acid reflux disease, which is 
rated by analogy (38 C.F.R. § 4.20 (2004)) to a hiatal 
hernia.

In this case, as the issue of weight loss does not factor 
into the specifics of this veteran's circumstances, the 
change in regulations makes no difference in how the 
veteran's case is adjudicated.  In any event, the evidence of 
record does not establish problematic weight loss by the 
veteran during the pendency of her appeal and she has not 
asserted weight loss as a symptom of his current disability.  
Accordingly, although the veteran has not been provided 
notice of the specific changes in 38 C.F.R. § 4.112, the 
Board's action in deciding her case does not result in any 
prejudice to the veteran as the underlying rating criteria 
for Diagnostic Code 7346 has remained unchanged.

The rating schedule provides that a 30 percent rating is 
assigned for hiatal hernia when there is persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.  Diagnostic Code 7346.  

Based on a thorough review of the record, the Board finds 
that the evidence shows that the veteran meets the criteria 
for a 10 percent rating for acid reflux disease for the 
entire rating period in question (from June 6, 2001).  The 
competent medical evidence indicates that her acid reflux 
disease is manifested by episodic dyspahagia and 
regurgitation, only partially relieved by medication.  Thus, 
the criteria for an initial 10 percent rating have been met.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).  

The Board further finds that the veteran's acid reflux 
disease has not been manifested by persistent recurrent 
dysphagia, pyrosis, regurgitation, or substernal or arm or 
shoulder pain that is productive of considerable impairment 
of health.  Accordingly, a rating in excess of 10 percent is 
not warranted for any stage during the period of time in 
question.  Id.; Fenderson, supra.  The Board is cognizant 
that the May 2002 VA examination report and the veteran's 
treatment records indicate that she has used medication for 
her acid reflux disease, and has been advised to elevate the 
head of her bed.  However, her medical records are negative 
for complaints, symptoms or findings of recurrent epigastric 
distress with dysphagia, pyrosis, regurgitation, substernal 
or arm or shoulder pain, productive of considerable 
impairment of health.  It is also pertinent to note that her 
anemia has not been causally related to her acid reflux 
disease.  Diagnostic Code 7346.  

Entitlement to an Initial Compensable Evaluation for Allergic 
Rhinitis with Headaches.

The pertinent rating criteria provide that a 10 percent 
disability rating is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  A 30 percent disability rating is 
warranted for allergic or vasomotor rhinitis with polyps.  
Diagnostic Code 6522 (2004).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
allergic rhinitis with headaches.  The Board is cognizant 
that the May 2002 VA examination report and the veteran's 
treatment records indicate that she suffers from seasonal 
symptoms and has used Claritin and NSAIDs.  There was also a 
clinical finding of 3+ boggy edema in the nasal passages and 
a history of headaches noted in May 2002.  However, her VA 
examination report and VA treatment records are simply 
negative for any indication of any polyps or obstruction of 
nasal passages due to the service-connected disability.  It 
is also pertinent to note that an X-ray examination of the 
sinuses in May 2002 was normal and there is no medical 
evidence of incapacitating or prostrating headaches or 
headaches that cause industrial impairment.  Thus, a separate 
compensable rating for headaches is not warranted.  See 
38 C.F.R. § 4.20, 4.124a, Diagnostic Code 8099-8100; Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The competent medical evidence indicates that the veteran's 
allergic rhinitis is productive of seasonal symptoms, to 
include episodic headaches, but it is not manifested by 
polyps or greater than 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
Accordingly, the criteria for an initial compensable 
evaluation for allergic rhinitis with headaches have not been 
met.  38 C.F.R. § 4.97 Diagnostic Code 6522 (2004).

The Board is aware of the veteran's own assertions that her 
symptoms warrant a compensable evaluation.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as the severity of a 
disability based on objective, medical findings.  Espiritu, 
supra.  As a result, her own assertions do not constitute 
competent medical evidence that her allergic rhinitis with 
headaches warrants an initial compensable evaluation.  

Entitlement to Initial Compensable Evaluations for Right Shin 
Splints and Stress Fractures, and Left Shin Splints and 
Stress Fractures.

The RO has rated the veteran's service-connected bilateral 
shin splints by analogy to the rating code for myositis 
ossificans, Diagnostic Code 5023.  38 C.F.R. § 4.20.  This 
Diagnostic Code provides that myositis ossificans, like 
degenerative arthritis, is to be rated on limitation of 
motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic 
Code 5023.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for compensable initial evaluations for 
right shin splints and stress fractures, and left shin 
splints and stress fractures.  The competent medical evidence 
is negative for any indication that the veteran's bilateral 
shin splints and stress fractures result in any limitation of 
motion of a knee or ankle.  The May 2002 VA examination found 
that the veteran's knees had full extension and his ankles 
had full range of motion.  The August 2003 VA examination 
also found that the veteran's knees had normal range of 
motion.  

The Board recognizes that the May 2002 VA examination found 
that the veteran's bilateral knee flexion was slightly 
limited.  However, the report does not link this limitation 
of motion to the veteran's shin splints or stress fractures.  
In fact, the pertinent diagnosis indicated that examination 
of the veteran's shins were normal.  

The August 2003 VA examination was negative for findings of 
or even diagnoses of shin splints or stress fractures.  The 
report indicates that the veteran's limitation of left ankle 
palmar flexion and painful right ankle motion were due to the 
diagnosed right calcaneal bursitis and left ankle tendonitis.  
Neither of these diagnoses is causally linked to the 
veteran's service-connected shin splints or stress fractures.  

The Board finds that the veteran's service connected right 
and left shin splints with stress fractures do not warrant 
compensable initial evaluations, even with consideration of 
sections 4.40 and 4.45 for functional loss, assessed on the 
basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca.  The May 2002 VA examination 
report, the August 2003 VA examination report and the 
veteran's treatment records are negative for any evidence 
that she has pain from shin splints or fractures that results 
in any limitation of motion, let alone limitation that would 
support a compensable rating under the range of motion codes 
for the knees and ankles.  (38 C.F.R. § 4.71a, Codes 5270, 
5260, 5261.)  Again, the functional  limitation that has been 
reported has been specifically related to other, non-service-
connected conditions.  Further, there is no competent medical 
evidence of fatigability or incoordination.  That is, there 
is no evidence of additional loss of motion due to pain 
supported by objective findings, or weakness, fatigue, 
incoordination or flare-ups of symptoms that result in 
additional loss of motion, to a degree that would support a 
compensable rating for either leg.  Thus, the Board finds 
that initial compensable evaluations for limitation of motion 
due to pain, incoordination or fatigability with 
consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59, are not 
warranted for the veteran's right shin splints with stress 
fractures or left shin splints with stress fractures.  
DeLuca, 8 Vet. App. at 202.

Extraschedular Evaluations

The Court of Appeals for Veterans Claims  (Court) held in 
Floyd v. Brown, 9 Vet. App. 88 (1996) that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
In  Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Director of the Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds no evidence of any exceptional disability 
picture with respect to any of the service-connected 
disabilities at issue.  The veteran reported during a VA 
medical examination that she does not work.  Moreover, there 
is no evidence in the claims file of particular circumstances 
that render impractical the application of the regular rating 
criteria to her left wrist sprain, acid reflux disease, 
allergic rhinitis with headaches, right shin splints and 
stress fractures or left shin splints and stress fractures.  
There is no indication that any of these service-connected 
disabilities have required frequent periods of 
hospitalization.  There is no documentary evidence in the 
claims file to show that, because of any of these disorders, 
she has been uniquely economically harmed beyond the degree 
of disability anticipated by the assigned schedular 
evaluations.  The veteran has submitted no employment records 
referring to any poor job performance, accidents, or 
inability to work stemming from her left wrist sprain, acid 
reflux disease, allergic rhinitis with headaches, right shin 
splints and stress fractures or left shin splints and stress 
fractures. 

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no competent evidence is apparent from 
a review of the record before the Board that indicates marked 
interference with employment due to left wrist sprain, acid 
reflux disease, allergic rhinitis with headaches, right shin 
splints and stress fractures or left shin splints and stress 
fractures.  

Therefore, the preponderance of the evidence is against a 
finding that the veteran's left wrist sprain, acid reflux 
disease, allergic rhinitis with headaches, right shin splints 
and stress fractures or left shin splints and stress 
fractures are exceptional in nature or cause a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  As there is no objective evidence showing that any 
of the service-connected disabilities at issue has a 
substantial impact on her occupational abilities that is not 
otherwise accounted for by application of the rating 
schedule, a referral for consideration of extraschedular 
evaluation is not warranted.

As a final matter, the veteran again observes that the 
veteran failed to report for two scheduled VA hearings, 
foregoing opportunities to expand on the symptoms of her 
service-connected disabilities, their treatment, and their 
effect on her life.  See Wood, supra.  

In view of the foregoing, initial 10 percent ratings for a 
left wrist sprain and acid reflux disease are warranted; 
ratings in excess of 10 percent for a left wrist sprain and 
acid reflux disease are not warranted; and initial 
compensable evaluations for allergic rhinitis with headaches 
and bilateral shin splints and stress fractures are not 
warranted.  As the preponderance of the evidence is against 
the latter claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An initial 10 percent evaluation for a left wrist sprain, but 
no more than 10 percent,  is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An initial 10 percent rating for acid reflux disease, but no 
more than 10 percent, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An initial compensable evaluation for allergic rhinitis with 
headaches is denied.

An initial compensable evaluation for right shin splints and 
stress fractures is denied.  

An initial compensable evaluation for left shin splints and 
stress fractures is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


